 

--------------------------------------------------------------------------------


Exhibit 10.1
KEY TECHNOLOGY, INC.


RESTATED 1996 EMPLOYEE STOCK PURCHASE PLAN
(Including Amendment No. 1)1


ARTICLE 1
PURPOSE


The purpose of the Key Technology, Inc. 1996 Employee Stock Purchase Plan (the
"Plan") is to provide a convenient and practical means by which employees of Key
Technology, Inc. (the "Corporation") and the employees of any Participating
Subsidiary (as defined below) may acquire stock of the Corporation. The
Corporation believes that employee ownership of its stock will mutually benefit
the employees and the Corporation by creating a greater community of interest
between the Corporation's stockholders and its employees. The Corporation
intends that the Plan qualify as an "employee stock purchase plan" within the
meaning of Section 423 of the Code (as defined below). Further, the Corporation
intends that the Plan satisfy the requirements of Rule 16b-3 under the
Securities Exchange Act. The Plan was amended effective as of November 8, 2005
to shorten the waiting period for participation


ARTICLE 2
DEFINITIONS


The following terms, when capitalized, shall have the meaning specified below
unless a different meaning is plainly required by the context.


2.1. "Account" means each separate account maintained for a Participant under
the Plan. Each Account shall be credited with a Participant's contributions and
shall be charged for the purchase of Shares. A Participant shall be fully vested
in his or her Account at all times.


2.2. "Board of Directors" means the Board of Directors of the Corporation.


2.3. "Code" means the Internal Revenue Code of 1986, as amended.


2.4. “Committee" means the Committee appointed by the Board of Directors under
Article 8, or, if no such Committee is appointed, shall mean the Board of
Directors.


2.5. "Compensation" means the total cash compensation paid to an Employee as
salary, wages or other compensation.


2.6. "Common Stock" means the common stock of the Corporation.
_______________________
1 Amendment No. 1 was adopted by the Board of Directors effective November 8,
2005 amending Section 3.1(b) to shorten the waiting period for eligibility to
participate from two years to 30 days.
 

--------------------------------------------------------------------------------


 
2.7. "Corporation" means Key Technology, Inc., an Oregon corporation.


2.8. "Disability" means a mental or physical impairment which is expected, in
the opinion of the Corporation and an independent physician, to result in death
or to last for a continuous period of 12 months or more and which causes the
Employee to be unable to perform his or her regular duties as an employee of the
Corporation. Disability shall be deemed to have occurred on the first day after
the Corporation and the independent physician have furnished their opinion of
Disability to the Plan Administrator.


2.9. "Employee" means any person who performs services for an Employer in a
regular employee status. A person rendering services to an Employer as an
independent consultant or contractor shall not be considered as an Employee for
purposes of the Plan. 


2.10. "Employer" means, collectively, the Corporation and any Participating
Subsidiary, or any successor entity that continues the Plan. 


2.11. "Employment" means the period during which an individual is an Employee.
Employment shall commence on the day the individual first performs services for
an Employer as an Employee and shall terminate on the day such services cease.


2.12. "Enrollment Date" means the first day of each Offering Period.


2.13. "Notice of Withdrawal" means the form provided by the Corporation on which
an Employee may elect to withdraw the entire amount credited to his or her
Account under the Plan and terminate his or her participation in a then current
Offering.


2.14. "Offering" means the offering of Shares pursuant to the Plan during an
Offering Period.


2.15. "Offering Period" means any one of the four separate three-month periods
commencing on October 1, January 1, April 1, and July 1 of each year; provided,
however, that the first Offering Period shall be set by the Plan Administrator
and shall continue through the earlier of the next succeeding December 31, March
31, June 30 or September 30, at which time such Offering shall terminate.


2.16. "Participant" means an Employee who is participating in an Offering under
the Plan.


2.17. "Participating Subsidiary" means a Subsidiary designated by the Board of
Directors as participating in the Plan.


2.18. "Payroll Deduction Authorization Form" means the form provided by the
Corporation on which an Employee may elect to participate in the Plan and
designate the percentage of his or her Compensation to be contributed to his or
her Account through payroll deductions.



--------------------------------------------------------------------------------


 
2.19. "Plan" means this Employee Stock Purchase Plan.


2.20. "Plan Administrator" means the Board of Directors or the Committee,
whichever shall be administering the Plan from time to time.


2.21. "Purchase Date" means the last business day of any Offering Period.


2.22. "Retirement" means a Participant's termination of Employment on or after
(a) attaining the age of 65, or (b) Disability.


2.23. "Share" means one share of Common Stock.


2.24. "Subsidiary" means any corporation, association or other business entity
of which 50% or more of the total combined voting power is owned or controlled,
directly or indirectly, by the Corporation or one or more of its Subsidiaries or
both.


2.25. "Valuation Day" means the date upon which the fair market value of Shares
is to be determined for purposes of setting the price of Shares under Section
5.2 (the applicable Purchase Date). If the Purchase Date is not a date on which
the fair market value may be determined in accordance with Section 5.3, the
Valuation Date shall be the first date prior to the Purchase Date on which such
fair market value may be determined.


ARTICLE 3
EMPLOYEE PARTICIPATION


3.1. Requirements for Participation. A person shall be eligible to participate
in the Plan on the first Enrollment Date on which he or she meets all of the
following requirements and such person will continue to be eligible so long as
the requirements are met: 



 
(a)
The person is an Employee of an Employer;




 
(b)
The person has been employed by an Employer for 30 days or longer, and



(c) The person is customarily employed by an Employer for at least twenty (20)
hours per week and more than five (5) months per fiscal year of the Employer.


3.2 Enrollment. Any Employee qualified to participate in the Plan as provided in
Section 0 may elect to participate in the Plan, effective as of any future
Enrollment Date, by completing and filing a Payroll Deduction Authorization Form
as provided in Section 4.1. Absent withdrawal from the Plan pursuant to Section
6.3, a Participant who has elected to participate in the Plan by completing and
filing a Payroll Deduction Authorization Form with respect to an Offering Period
will automatically be re-enrolled in the Plan on the next Enrollment Date
immediately following the expiration of the Offering of which he or she is then
a Participant, and the terms of the Payroll Deduction Authorization Form then on
file with the
 

--------------------------------------------------------------------------------


 
Corporation shall remain applicable for each subsequent Offering Period until
modified in accordance with Section 4.5. 


3.3 Option for Shares. As of each Enrollment Date, until the supply of Shares
reserved under the Plan is exhausted, the Corporation shall grant an option to
purchase Shares under the terms of the Plan to each Employee who has elected to
participate in the Offering. The number of shares covered by any such option
shall be determined pursuant to Article 5.


3.4 Ineligibility. A Participant shall become ineligible to participate in the
Plan and shall cease to be a Participant when any of the following occurs:


(a) The entity of which the Participant is an Employee ceases to be an Employer
as defined in Section 2.10; or


(b) The Participant ceases to be an eligible Employee as defined in Section 3.1.


The payroll deductions credited to the Account of any Participant who becomes
ineligible during an Offering Period shall be returned to the Participant, and
the ineligible Participant shall have no right to purchase Shares at the next
Purchase Date.


3.5 Limitations on Participation.


(a) Employees who are also directors or officers of the Corporation may
participate only in accordance with Rule 16b-3 under the Securities Exchange Act
of 1934, as amended.


(b) No Employee may obtain an option to purchase Shares under the Plan if,
immediately after such option is granted, the Employee owns or is deemed to own
Shares possessing five percent or more of the combined voting power or value of
all classes of stock of the Corporation or a Subsidiary of the Corporation. For
purposes of determining share ownership, the rules of Section 424(d) of the Code
shall apply and Shares that the Employee may purchase under any options or
rights to purchase, whether or not vested, shall be treated as Shares owned by
the Employee.


(c) No Employee may obtain an option to purchase Shares under the Plan which
permits the Employee's rights to purchase Shares under the Plan and any other
employee stock purchase plan of the Corporation or any Subsidiary of the
Corporation to accrue at a rate that exceeds $25,000 of fair market value of
Shares (determined as of the Enrollment Date) for each calendar year in which
such option to purchase Shares are outstanding. For this purpose, the right to
purchase Shares accrues on the Purchase Date of an Offering Period. This Section
shall be interpreted to permit an Employee to purchase the maximum number of
Shares permitted under Section 423(b)(8) of the Code and regulations and
interpretations adopted thereunder.


ARTICLE 4
PAYROLL DEDUCTIONS
 

--------------------------------------------------------------------------------


 
4.1 Payroll Deduction Authorization. An Employee may contribute to the Plan only
by means of payroll deduction. A Payroll Deduction Authorization Form must be
filed with the enrolling individual's payroll office not less than 15 days prior
to the Enrollment Date as of which the payroll deductions are to take effect. 


4.2 Amount of Deductions. A Participant may make contributions to the Plan at a
rate not less than $10.00 and not more than five percent of the Participant's
Compensation during each pay period in the Offering Period, or such other
minimum or maximum amounts or percentages as the Plan Administrator shall
establish from time to time.


4.3 Commencement of Deductions. Payroll deductions for a Participant shall
commence with the first paycheck following the Enrollment Date of the Offering
for which his or her Payroll Deduction Authorization Form is effective and shall
continue indefinitely, unless modified or terminated as provided in Section 4.5
or as otherwise provided in the Plan.
 
4.4 Accounts. All payroll deductions made for a Participant shall be credited to
his or her Account under the Plan. Following each Purchase Date, the Plan
Administrator shall promptly deliver a report to each Participant setting forth
the aggregate payroll deductions credited to such Participant's Account during
the preceding three months and the number of Shares purchased.


4.5 Modification of Authorized Deductions. 
 
(a) Subject to the limitations of Section 4.2, a Participant may, prior to the
commencement of each Offering Period in which he or she will be a Participant,
increase or reduce the amount of his or her payroll deduction, effective for all
subsequent payroll periods, by completing an amended Payroll Deduction
Authorization Form and filing it with his or her payroll office not less than 15
days prior to the commencement of the Offering Period as of which the increase
or reduction is to take effect.
 
(b) A Participant may at any time discontinue his or her payroll deductions by
completing a Notice of Withdrawal Form and filing it with his or her payroll
office at least 15 days prior to the next Purchase Date. After such filing, the
Participant's participation in the Offering will terminate without automatic
reenrollment under Section 3.2, and any payroll deductions credited to such
Participant's Account shall be returned to the Participant.
 
4.6 Insufficient Funds. If a payroll deduction cannot be made in whole or in
part because the Participant's pay for the period in question is insufficient to
fund the deduction after having first withheld all the amounts otherwise
deductible from his or her pay, the amount that
 

--------------------------------------------------------------------------------


 
was not withheld cannot be made up by the Participant nor will it be withheld
from subsequent paychecks.


ARTICLE 5
PURCHASES OF SHARES


5.1 Purchase of Shares. Subject to the limitations of Article 6, on each
Purchase Date, the Corporation shall apply the amount credited to each
Participant's Account to the purchase of as many full Shares that may be
purchased with such amount at the price set forth in Section 5.2, and shall
issue such Shares to the Participant. 


5.2 Price. The price of Shares to be purchased under Section 5.1 on any Purchase
Date shall be 85% of the fair market value of the Shares on the Purchase Date of
the Offering.


5.3 Fair Market Value. The fair market value of the Shares on any date shall be
equal to the closing price of such shares on the Valuation Date, as reported in
the Wall Street Journal or other reputable publication as determined by the Plan
Administrator. If no closing price is reported, the fair market value shall be
determined in good faith by the Plan Administrator. Such determination shall be
conclusive and binding on all persons.


5.4 Unused Contributions. Any amount credited to a Participant's Account and
remaining therein immediately after a Purchase Date because it was less than the
amount required to purchase a full Share shall be carried forward in such
Participant's Account for application on the next succeeding Purchase Date. No
interest will be paid on the amounts accumulated.


5.5 Delivery and Custody of Shares. Shares purchased by a Participant pursuant
to the Plan shall be delivered to an investment or financial firm appointed by
the Plan Administrator to act as custodian on behalf of the Participant.


ARTICLE 6
TERMINATION AND WITHDRAWAL


6.1 Termination of Employment. Upon termination of a Participant's Employment
for any reason other than death, Disability or Retirement, the payroll
deductions credited to such Participant's Account shall be returned to the
Participant. Such Participant shall have no right to acquire Shares on any
Purchase Date subsequent to termination of his or her Employment.


6.2 Termination upon Death, Disability or Retirement. Upon termination of the
Participant's Employment because of his or her death, Disability or Retirement,
the payroll deductions credited to his or her Account shall be used to purchase
Shares on the next Purchase Date. Any remaining balance in the Participant's
Account shall be returned to him or her or, in the case of death, to the
deceased Participant's estate. 



--------------------------------------------------------------------------------


 
6.3 Withdrawal. A Participant may withdraw the entire amount credited to his or
her Account under the Plan and thereby terminate participation in the current
Offering at any time by filing a Notice of Withdrawal with the Corporation, but
in no case may a Participant withdraw amounts within the 15 days immediately
preceding a Purchase Date for that Offering. Any amount withdrawn shall be paid
to the Participant promptly after receipt of proper Notice of Withdrawal and no
further payroll deductions shall be made unless a Payroll Deduction
Authorization Form directing further deductions is or has been submitted.


ARTICLE 7
SHARES PURCHASED UNDER THE PLAN


7.1 Source and Limitation of Shares. 


(a) The Corporation has reserved for sale under the Plan 500,000 shares of its
Common Stock, subject to adjustment upon changes in capitalization of the
Corporation as provided in Section 9.2. Shares sold under the Plan shall be
newly issued shares, and all shares sold under the Plan shall be counted against
the 500,000 Share limitation.


(b) If there is an insufficient number of Shares to permit the full exercise of
all existing options to purchase Shares, or if the legal obligations of the
Corporation prohibit the issuance of all Shares purchasable upon the full
exercise of such options, the Plan Administrator shall make a pro rata
allocation of the Shares remaining available in as nearly a uniform and
equitable manner as possible, based on the aggregate amounts then credited to
each Participant's Account. In such event, payroll deductions to be made shall
be reduced accordingly and the Plan Administrator shall give written notice of
such reduction to each Participant affected. Any amount remaining in a
Participant's Account immediately after all available Shares have been purchased
will be promptly remitted to such Participant. No payroll deductions shall be
permitted under the Plan at any time when no Shares are available.


7.2 Delivery of Shares. The options to purchase Shares granted pursuant to this
Plan are subject to the terms and conditions of the Plan, as interpreted by the
Plan Administrator from time to time. The Participant shall have no interest in
Shares purchasable under the Plan until payment for the Shares has been
completed at the close of business on the relevant Purchase Date. The Plan
provides only an unfunded, unsecured promise by the Employer to pay money or
property in the future. Except with respect to the Shares purchased on a
Purchase Date, an Employee choosing to participate in the Plan shall have no
greater rights than an unsecured creditor of the Corporation. After the purchase
of the Shares, the Participant shall be entitled to all rights of a stockholder
of the Corporation.


ARTICLE 8
ADMINISTRATION


8.1 Plan Administrator. At the discretion of the Board of Directors, the Plan
shall be administered by the Board of Directors or by a Committee appointed by
the Board of
Directors in accordance with Rule 16b-3 under the Securities Exchange Act of
1934, as
 

--------------------------------------------------------------------------------


 
amended. Each member of the Committee shall be either a director, an officer or
an Employee of the Corporation. Each member shall serve for a term commencing on
a date specified by the Board of Directors and continuing until he or she dies,
resigns or is removed from the office by the Board of Directors.


8.2 Powers. The Plan Administrator shall be vested with full authority to make,
administer and interpret all rules and regulations as it deems necessary to
administer the Plan. Any determination, decision or act of the Plan
Administrator with respect to any action in connection with the construction,
interpretation, administration or application of the Plan shall be final,
conclusive and binding upon all Participants and any and all other persons
claiming under or through any Participant. The provisions of the Plan shall be
construed in a manner consistent with the requirements of Section 423 of the
Code.


8.3 Payroll Deductions by Participating Subsidiary. If payroll deductions are
made by a Participating Subsidiary, that corporation will promptly remit the
amount of the deduction to the Corporation.


ARTICLE 9
CHANGES IN CAPITALIZATION, MERGER, ETC.


9.1 Rights of the Corporation. The grant of an option to purchase Shares
pursuant to this Plan shall not affect in any way the right or power of the
Corporation to make adjustments, reclassifications, reorganizations or other
changes of its capital or business structure or to merge or to consolidate or to
dissolve, liquidate or transfer all or any part of its divisions, subsidiaries,
business or assets.


9.2 Recapitalization. Subject to any required action by the stockholders, the
number of Shares covered by the Plan as provided in Section 7.1 and the price
per Share, to the extent appropriate, shall be proportionately adjusted for any
increase or decrease in the number of issued Shares of the Corporation resulting
from a subdivision or consolidation of Shares or the payment of a stock dividend
on the Shares. The determination of whether an adjustment shall be made and the
manner of any adjustment shall be made by the Plan Administrator without any
further approval from the stockholders, which determination shall be
conclusive. 


9.3 Consolidation or Merger. In the event of the consolidation or merger of the
Corporation with or into any other business entity, or the sale by the
Corporation of substantially all of its assets, the successor may continue the
Plan by resolution of its board of directors or agreement of its partners or
proprietors. If, within 90 days after the effective date of a consolidation,
merger or sale of assets, the successor corporation, partnership or
proprietorship does not adopt the Plan, the Plan shall be terminated in
accordance with Section 11.2.


ARTICLE 10
STOCKHOLDER APPROVAL AND RULINGS



--------------------------------------------------------------------------------


 
The Plan is subject to the affirmative vote of the holders of a majority of the
outstanding shares of the Corporation present in person or by proxy at a meeting
of stockholders within 12 months after the date the Plan is adopted. If the Plan
is not so approved by the stockholders within 12 months after the date the Plan
is adopted, the Plan shall not be qualified under Section 423 of the Code. In
that case, the benefits to the Participants under the Plan shall be taxable as
provided by law.


ARTICLE 11
AMENDMENT AND TERMINATION OF THE PLAN


11.1 Amendment. The Board of Directors may at any time amend the Plan. Except as
otherwise provided, no amendment may adversely affect or change any option to
purchase Shares previously granted to any Participant. No amendment shall be
made without prior approval of the stockholders of the Corporation if the
amendment would:


(a) Permit the sale of more Shares than are authorized under Section 7.1;


(b) Permit the sale of Shares to employees of any entity which is not an
Employer as defined in Section 2.10;


(c) Materially increase the benefits accruing to Participants under the Plan; or


(d) Materially modify the requirements as to eligibility for participation in
the Plan. 


11.2 Termination. The Plan is intended to be a permanent program, but the
Corporation shall have the right at any time to declare the Plan terminated
completely. Upon such termination, any amounts then credited to the Accounts of
Participants for the then current Offering Period shall be returned to such
Participants. 


ARTICLE 12
MISCELLANEOUS


12.1 Non-Transferability. Neither payroll deductions credited to a Participant's
Account nor any options with regard to the purchase of Shares under the Plan may
be assigned, transferred, pledged or otherwise disposed of in any way by the
Participant, and any attempted assignment, transfer, pledge, or other
disposition shall be null and void. The Corporation may treat any such act as an
election to withdraw funds in accordance with Section 6.3.


12.2 Use of Funds. All payroll deductions received or held by the Corporation
under the Plan may be used by the Corporation for any corporate purposes and the
Corporation shall not be obligated to segregate the payroll deductions.


12.3 Expenses. All expenses of administering the Plan shall be borne by the
Corporation and its Participating Subsidiaries.



--------------------------------------------------------------------------------


 
12.4 No Interest. No Participant shall be entitled to any payment or credit for
interest with respect to or on payroll deductions contemplated by the Plan, or
on any other assets held for the Participant's Account.


12.5 Registration and Qualification of Shares. The Offering of the Shares shall
be subject to the Corporation obtaining any registration or qualification of the
Shares under any federal or state law or the obtaining of the consent or
approval of any governmental regulatory body which the Corporation shall
determine, in its sole discretion, is necessary or desirable as a condition to,
or in connection with, the Offering or the issue or purchase of the Shares
covered. The Corporation shall make every reasonable effort to effect such
registration or qualification or to obtain such consent or approval.


12.6 Plan Not a Contract of Employment. The Plan is strictly a voluntary
undertaking on the part of the Employer and shall not constitute a contract
between the Employer and any Employee, or an inducement or a condition of the
employment of any Employee. Except as otherwise required by law, nothing
contained in the Plan shall give any Employee the right to be retained in the
service of the Employer or to interfere with or restrict the right of the
Employer, which is hereby expressly reserved, to discharge or retire any
Employee at any time, with or without cause and with or without notice. Except
as otherwise required by law, inclusion under the Plan will not give any
Employee any right or claim to any benefit except to the extent such right has
specifically become fixed under the terms of the Plan.


12.7 Termination of Employment. A person's Employment shall not terminate or be
considered to have ceased on account of an authorized leave of absence, sick
leave or vacation.


12.8 Substantial Performances. The doctrine of substantial performance shall
have no application to any Employee or Participant.


12.9 Service of Process. The Secretary of the Corporation is designated agent
for service of legal process on the Plan.


12.10 Notice. All notices or other communications by a Participant to the
Corporation under or in connection with the Plan shall be deemed to have been
duly given when received by the Plan Administrator. Any notice required by the
Plan to be received by the Corporation prior to an Enrollment Date, payroll
period or other specified date, and received by the Plan Administrator
subsequent to such date shall be effective on the next occurring Enrollment
Date, payroll period or other specified date to which such notice applies.


12.11 Governing Law. The Plan shall be interpreted, administered and enforced in
accordance with the Code, and the rights of Participants, former Participants,
and all other persons shall be determined in accordance with it. To the extent
that state law is applicable, however, the laws of the State of Washington shall
apply.



--------------------------------------------------------------------------------


 
12.12 Plurals. Where the context so indicates, the singular shall include the
plural and vice versa.


12.13 Titles. Titles of Articles and Sections are provided for convenience only
and are not to serve as the basis for interpretation or construction of the
Plan.


12.14 References. Unless the context clearly indicates to the contrary,
reference to a Plan provision, statute, regulation or document shall be
construed as referring to any subsequently enacted, adopted or executed
counterpart.


12.15 Responsibility. Neither the Corporation, its Board of Directors, any
Participating Subsidiary, nor any officer or employee of any of them shall be
liable to any Employee under the law for any mistake of judgment or for any
omission or wrongful act unless resulting from willful misconduct or intentional
misfeasance.
 

--------------------------------------------------------------------------------